 


 HCON 235 ENR: Expressing the sense of the Congress that States should require candidates for driver’s licenses to demonstrate an ability to exercise greatly increased caution when driving in the proximity of a potentially visually impaired individual.
U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
One Hundred Ninth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. CON. RES. 235 


September 25, 2006
Agreed to
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that States should require candidates for driver’s licenses to demonstrate an ability to exercise greatly increased caution when driving in the proximity of a potentially visually impaired individual. 
 
 
Whereas many people in the United States who are blind or otherwise visually impaired have the ability to travel throughout their communities without assistance; 
Whereas visually impaired individuals encounter hazards that a pedestrian with average vision could easily avoid, many of which involve crossing streets and roadways; 
Whereas the white cane and guide dog should be generally recognized as aids to mobility for visually impaired individuals; 
Whereas many States do not require candidates for driver’s licenses to associate the use of the white cane or guide dog with potentially visually impaired individuals; and 
Whereas visually impaired individuals have had their white canes and guide dogs run over by motor vehicles, have been struck by the side-view mirrors of motor vehicles, and have suffered serious personal injury and death as the result of being hit by motor vehicles: Now, therefore, be it  
 
That it is the sense of the Congress that each State should require any candidate for a driver’s license in such State to demonstrate, as a condition of obtaining a driver’s license, an ability to associate the use of the white cane and guide dog with visually impaired individuals and to exercise greatly increased caution when driving in proximity to a potentially visually impaired individual. 
 
Clerk of the House of Representatives.Secretary of the Senate.
